Name: COMMISSION REGULATION (EC) No 369/98 of 17 February 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: prices;  plant product;  agricultural policy
 Date Published: nan

 EN Official Journal of the European Communities 18. 2. 98L 47/8 COMMISSION REGULATION (EC) No 369/98 of 17 February 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/ 94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), as last amended by Regulation (EC) No 2375/96 (2), and in particular Article 4 (1) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu- lation (EC) No 150/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilat- eral trade negotiations, the criteria whereby the Commis- sion fixes the standard values for imports from third countries, in respect of the products and periods stipu- lated in the Annex thereto; Whereas, in compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 18 February 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 February 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 337, 24. 12. 1994, p. 66. (2) OJ L 325, 14. 12. 1996, p. 5. (3) OJ L 387, 31. 12. 1992, p. 1. (4) OJ L 22, 31. 1. 1995, p. 1. EN Official Journal of the European Communities18. 2. 98 L 47/9 ANNEX to the Commission Regulation of 17 February 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) CN code Third country code (1) Standard import value 0702 00 00 204 50,4 212 106,3 999 78,4 0707 00 05 052 135,8 068 124,9 999 130,4 0709 10 00 220 167,8 999 167,8 0709 90 70 052 145,1 204 152,8 999 149,0 0805 10 10, 0805 10 30, 0805 10 50 052 46,8 204 35,6 212 40,8 220 45,9 600 56,9 624 50,2 999 46,0 0805 20 10 204 80,7 999 80,7 0805 20 30, 0805 20 50, 0805 20 70, 0805 20 90 052 56,3 204 75,8 464 82,7 600 70,8 624 80,5 662 41,8 999 68,0 0805 30 10 052 78,5 204 53,5 400 53,3 600 81,2 999 66,6 0808 10 20, 0808 10 50, 0808 10 90 060 52,9 064 42,6 400 88,3 404 103,0 720 79,8 728 82,0 999 74,8 0808 20 50 064 97,4 388 104,6 400 97,1 512 67,7 528 80,2 999 89,4 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2317/97 (OJ L 321, 22. 11. 1997, p. 19). Code 999' stands for of other origin'.